Citation Nr: 1415075	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-08 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. Chapter 33 (the Post-9/11 GI Bill).




ATTORNEY FOR THE BOARD

Dan Brook, Counsel










INTRODUCTION

The appellant is a Veteran who served on active duty from April 2003 to April 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDING OF FACT

The Veteran's entire active duty service period from April 2003 to April 2006 was subject to the education loan repayment program under 10 U.S.C.A. Chapter 109.


CONCLUSION OF LAW

The criteria for entitlement to benefits under the Post-9/11 GI Bill have not been met.  10 U.S.C.A. § 2171 (West 2002); 38 U.S.C.A. Chapter 33 (West Supp. 2013); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 21.1031, 21.1032, 21.9510, 21.9520, 21.9550 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

38 C.F.R. § 21.9510 provides that the provisions of subpart B of 38 C.F.R. Part 21, which contain notification and assistance requirements for education claims filed under vocational rehabilitation and education, apply to claims filed for educational assistance under 38 U.S.C.A. Chapter 33 with respect to VA's responsibilities upon receipt of claim, VA's duty to assist claimants in obtaining evidence, and time limits.   

The notification requirements do not apply when a claim cannot be substantiated because there is no legal basis for the claim or undisputed facts render the claimant ineligible for the claimed benefits.  38 C.F.R. § 21.1031(b)(1).  The assistance requirements do not apply when there is no reasonable possibility that any assistance that VA would provide to the claimant would substantiate the claim.  38 C.F.R. § 21.1032(d).  As discussed below, the undisputed facts render the Veteran ineligible for benefits under the Post-9/11 GI Bill and there is no reasonable possibility than any assistance that VA would provide to the Veteran would substantiate her claim.  Therefore the notice and assistance requirements are inapplicable.

II.  Analysis

In March 2009, the Veteran applied for benefits pursuant to the Post-9/11 GI Bill.  
In May 2009, the RO found that the Veteran was entitled to benefits under the Post 9/11 GI Bill and provided her with a certificate of eligibility.  However, in the subsequent July 2010 decision, the RO determined that the Veteran was not eligible for this education benefit because she participated in the Loan Repayment program (LRP) during her entire three year period of active duty.   The RO double checked this finding by contacting the Army in September 2010 to confirm that the Veteran was an LRP participant.  The RO received this confirmation in an email dated September 14, 2010.  

Under the applicable regulations, in order to be an eligible individual for these benefits, a Veteran must meet the service requirements of 38 C.F.R. § 21.9520 (2013).  A period of service counted for purposes of repayment of an education loan under 10 U.S.C.A. Chapter 109, known as the loan repayment program (LRP), may not be counted as a period of service for entitlement to educational assistance under 38 U.S.C.A. Chapter 33, the Post-9/11 GI Bill.  38 U.S.C.A. § 3322(b) (2013). 

The Veteran does not dispute that she was an LRP participant.  However, she has noted that in reliance on the RO's initial finding that she was entitled to Post 9/11 GI bill benefits, she enrolled in school, completed a full semester and was billed for a full semester's tuition.  Thus, in her March 2011 Form 9, she asserted that while she was not seeking current Post 9/11 GI bill eligibility, she felt that VA should pay the charges for her semester's worth of school tuition as he would not have enrolled in school if she had known she would not be receiving educational assistance from VA.

The Board sympathizes with the Veteran's situation.  However, it is bound by the controlling regulations and is not permitted to award educational benefits on the basis of her detrimental reliance on the initial, erroneous RO decision.  Such an award would amount to "equitable relief", a remedy that the Board is not empowered to grant.  See 38 U.S.C.A. § 503; Darrow v. Derwinski, 2 Vet. App. 303 (1992).

In short, there simply is no legal basis to find the Veteran eligible for education assistance benefits under the Post 9/11 GI Bill and the Board may not grant equitable relief for the educational charges she incurred after initially being informed that she was eligible for such benefits.  The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 


ORDER

Entitlement to benefits under 38 U.S.C.A. Chapter 33 (the Post-9/11 GI Bill) is denied.  



____________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


